Case 8:21-mc-00089-VMC-AEP Document 3 Filed 06/23/21 Page 1 of 4 PageID 57




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA

  EDWARDO MUNOZ,

               Petitioner,
                                               Case No. 8:21-mc-00089-VMC-AEP
  v.

  DIGITAL MEDIA SOLUTIONS,
  LLC, a Delaware limited liability
  company.

               Respondent.


                     MOTION TO APPEAR PRO HAC VICE

       In accordance with Local Rule 2.01(c), Petitioner Edwardo Munoz

(“Petitioner” or “Munoz”), through his counsel, moves this Court for an Order

permitting Taylor T. Smith to appear in this Court as co-counsel on behalf of Petitioner

Munoz in the above-captioned action. In support, Petitioner states as follows:

       1.    Taylor T. Smith and the law firm, Woodrow & Peluso, LLC, have been

retained to represent Petitioner in this action and the underlying action Munoz v.

SchoolAdvisor, LLC, pending in the United States District Court for the Eastern

District of California. (See Munoz v. SchoolAdvisor, LLC, Case No. 1:20-cv-00440-

NONE-EPG (E.D. Cal. 2020).)

       2.    I am a member in good standing and admitted to practice law in the State

of Colorado as well as in the United States District Courts for the District of Colorado,
Case 8:21-mc-00089-VMC-AEP Document 3 Filed 06/23/21 Page 2 of 4 PageID 58




the Northern District of Illinois, and the Eastern District of Michigan. I am also

admitted to practice before the United States Court of Appeals for the Ninth Circuit.

      3.      I am not a Florida resident and am not a member in good standing of

The Florida Bar.

      4.      Pursuant to Local Rule 2.01(c)(3), the undersigned certifies that he has

not abused the privilege of special admission by maintaining a regular practice of law

in Florida.

      5.      I have appeared in the following case filed in a state or federal court in

Florida in the prior thirty-six months: Abante Rooter and Plumbing, Inc. v. Poundteam

Incorporated, Case No. 8:20-mc-00110-JSM-SPF (M.D. Fla. 2020).

      6.      I am familiar with, and will be governed by, the Local Rules of this Court

as well as the Code of Professional Responsibility and the other ethical limitations and

requirements governing the professional behavior of attorneys in Florida.

      7.      Pursuant to Local Rule 2.01(c)(5), the undersigned certifies that he will

comply with the requirements for obtaining and maintaining general admission,

except the requirements of membership in the Florida Bar, submission of an

application, and payment of a periodic fee.

      WHEREFORE, Petitioner respectfully requests this Court enter an Order

admitting Taylor T. Smith to practice before this Court pro hac vice.


                                        Respectfully submitted,

                                        EDWARDO MUNOZ,



                                           2
Case 8:21-mc-00089-VMC-AEP Document 3 Filed 06/23/21 Page 3 of 4 PageID 59




Dated: June 23, 2021           By:     /s/ Taylor T. Smith
                                 One of Petitioner’s Attorneys

                                  Law Office of Ryan S. Shipp, PLLC
                                  Ryan S. Shipp, Esq. (FL Bar Number 52883)
                                  814 W. Lantana Rd. Suite 1,
                                  Lantana, Florida 33462
                                  (561) 699-0399
                                  Email: Ryan@shipplawoffice.com

                                  Taylor T. Smith*
                                  tsmith@woodrowpeluso.com
                                  WOODROW & PELUSO, LLC
                                  3900 East Mexico Avenue, Suite 300
                                  Denver, Colorado 80210
                                  Telephone: (720) 907-7628
                                  Facsimile: (303) 927-0809

                                  Attorneys for Petitioner

                                  *Pro Hac Vice admission to be sought




                                     3
Case 8:21-mc-00089-VMC-AEP Document 3 Filed 06/23/21 Page 4 of 4 PageID 60




                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on June 23, 2021, I served a true and

accurate copy of the foregoing documents by first-class U.S. Mail, postage prepaid,

and properly addressed to the following parties:

                           Digital Media Solutions, LLC
                           4800 140th Ave N Suite 101
                              Clearwater, FL 33762

                                        /s/ Taylor T. Smith




                                          4
